.
                OFFICE   OF THE ATTORNEY        GENERAL    OF   TEXAS
                                       AUSTIN




Ran. Roy A. Darton
County Attomet
calhaun county
Rort Lavaoa, Texar,

gear   bir:




              *A frrw weske
     ati IOSllad
     OcltiQ~ Of OUT




     @OO,CW.CC   dollars ln 2m~d8 th8 Le~irlatum     SesLsed
      3. B. Ha. lG&, Sh. 1%.  &3. i?o8 ae8SiOZl lUw13, 0?~8Rdbl#J
     Sea. 3 of 3.     D. No.   7,   Ch. 458,   Lfmitiq    the araount
     0r r8mlnelon     to the
                          city 0s Fort L5vaaa to the umunt
     of bonds crlraady voted snd sold and provided that 8y
     8moM   aolleoted by the oounty tax 8seesaor over and
     above a 2iuu sufficient to pay t&6 grinolpal,  intomat
     and other ltigul g&arc.es, glue (a cUshion) of 20 WTOent
     of the annual repulrezents, until auah a tlms aS .a ro8eM
..,   #.F’



             Eon. ?oy A. 33rton, p. 2


                or    2 yeera reqalrerasnts have besen saoumulatad in the
                slhklaae     fund   eta.

                    "T!l8 r.ueStiOn the 00ntrrJntS the Calhoun County
               Tax tioS3.8otoroono8ros the 23eohimloe ot trtmsrerlng
               the fUQd8 IWaeiVsd botV88Il the Oity and the OoWlty.
               Tkua far all fuuds have tman tran&emd     to the oity
                and   none     retained     i0.r *Vte oountyl    Another faoter
                enter8 the plctrrre, the olty?zas not expanded it8
                funds raaelrad from th8 sale of the bonda but beoauw
                Of a8r neo8S8ity SU% t!B laak b? 8V8tiablQ .?LLZI
                                                                8Ud
                3?&8riO~S 313 invested its fW~ds,in 3~' Totio ond
                x-8 XWoaiVinc 3bOUt   2% p8rOhnt kteS88&  xhloh Of
                aours  ;%rti.sly offssts  the kterest ox the bonds.

                     *~Il08tiQllr?n8. Should thi8 i2tCW98t ba oradlted
                aeaaiaai the oitj fa ariving at the OU8hiOu require-
                -Ant?.

                     "Se ?L 175, also emnds S8atiOn 3 to proVia
                an obligsttin upx the City %mK!rer         ot;the City
                of Port Lmaoa,    to ~mko under oatk ot the and oi
                each ?no!~tb8n iteralzed Stet8!c8nt to the CouIaty %3x
                ColleOtOr, ciisolosine;the 8tatUS Ot the -mall        bond
                aCUGURt, in Ol'Ct8rt0 %l'Sble tb8 TaX COll8Otol' t0
                allooate pay!fent between the oity and th8 oounty.
                That iteti8d statement is te Lb maado6x1 fOrz8 to
                be approved by the Comptrolh-      OS r'lrbllaAOaoMtS
                or ths Cttota. Sowaver no suah forM3 haV8 8sSa 1.8.
                ql08t0d 8Jrthe Oity, i10 such i-       b3VS 8tlOD rU2c
                ni8bed       By COagWOll~*s        d8.pCUti8nt   8nb   tha   oity   'i?ea8-
                Mr     hS
                        f8iled t0 .ffl8 any 3uoh Sipjnthly8tEtamXit
                alth the couuty Tax CallQat:m.
                         m"uosti4n Two.         Is it the duty of the cOlaptl'Oll8r
                to fUrni8h such            Sms,   or 18 it the duty oi' the Oity
                l?ee8tW\r to prOpGr8 or SUfk OUt SO018typ8                   of   fOl%
                With t&Ol%QQtl-Ol~8~.

                     -3l88tfOll '??lWO. 18 it the dLty Of the City
                traastirer to isle suoh mcthlp  fOra With the ZOUllt~
                Tux ColMetor.
sw.     Roy .:. Zarton, 3. 3



             "':uostlon    Five.     I.f tba olty ~IFM~U~~S fa&
      to r5 the 0worn monthly r0m              end t&s auntg  Tar
      CdltWtor       contianos to pd.7 OVOr 311 such OOlh6tiOU6
      to the oity Irltkactt resard to the llmltatlons of S.
      0. 175, all1 both Offioi6;la bs mbjaot           to orfminrrl
      SOtiOn     Under  Ah       89 Qi the PeMl Cob&

           w*estian Clx. .?hOuld the CoanEp Tar colleator
      eontaot the State &m;;trallor nnl request a rs~lolan
      ot forma in wder that tha ~oviolon of the68 two
      eut8 be properly aarri* into *ifsot.

           "%w   you See the nmddlad ooaditlon of the re-
      oord sad eny gocd c~I?ias thst you can rive ua will
      help inolud8p sending a oop,- or yau o~lninn +a
      the City ?ZSYOT end 'I'1'888tlr~
                                     Of 170X-tLW006, TOLa8.".

            Sso. 1 of 3. Z), 175 reads as.SoUoxi:

            "39c. 1. T!xt  280. 2, Ch. 4s. z;ots df the
      F.. S. Of th0 47th Lag., b8; sad the same is hereby
      axiendml so 0s to hemelter read 8s follat7sz

            n*Seo. 3.       ?rovidad,    hciiwter,         ttiet   rogsrd-
      h8S   Oi   the   t’Ort?ROm   prOYiSiC!+lS      th0      6LPuDt    dO66tad
      t0 *AS city   O? port 2N608, 'Jil~bOUUCOUSltp, 'fBX88,
      aim11 kcreaftcr be ltialtsd to 8~ ariountnot    in et   -
      oW38 Of 0 SOI0 SIl?iiCiaRt $0 &.Siytke j&IiOi~Sl~, in-                      l
      terest and other 3epl dmrgw, pln5 twenty (2C$I                              jr
      per cent of the amcsl requlrammts, mtll       stmh tlm
      88 a reserve of two ItI yews* requlre2aent.sh8ate
      t&m soomnulsted In the Sink-       fun&, on all bonds
      hdiretofors votsd, sold, isr;oed and delfvered by the
      city o,f Port  Lmmoa, Tmri8, and paia iOr by the pur-
      &assrs tkareof, 301 naw outstadlng,      under the au-
      %hority of this Aot. Any ,excsss over thst amunt
      is hersb) donsted t0 Z81hOm COwty, ?eXW, for thS
      proteotlon !:!r that psrt or tno oonnty our,Sl& of the
      City Ofi'Ort 3.6V809, Texss, S@tllSt 06tiiZftootur OY--
      iloWS, by the OOWtIWotiOn Of SeEW+l:S, bl-e8kwEtel-S
      md levees. At bhcl End of saoh moth      the As~.esof
      and colleotor of T8XeS of Calhoun County, Texw,
    Hon. Roy A. Tsrton, p. 4



       shall make an itzmized report under oath to the Comp-
       troller of Public &oounteof    the Sitfitsof Texsa, on
       forma to be furnished by the Coznptrollar, st0wing
       the amount of all ad valoram tare8 collected by him
       for stats eensral purpose4 upon.    ’




            311 xmeys recoivsd by hIa 3s herola >roviEad in d
            s;-ecisl aacouat is the County DBpoeitmy, to ke hm~n
            39 ttl8 :'lOGd COll',-01 :COGtKlt, Xl% 13. Order t0 OCCiXll-
            pllah  all la@     purpoxes   for the use OS such fuxl,
            shell,  under%a control of %hs Oounty ComaLanloaers
            -2ourt or said C:ouat~,have 011 of the jmms   an%
            dutfsn as !x*-ainafter ~rovi%ou for the city of art
            Lavaoa. @*

                 so Sk511 atmapt       to ea&iis*ryanr :aestioas in tb3lr
         arreorioal or%er.

                     1. Ths onouat cf fn=erert   eollactcd by the oft?
         dot&d      be credited +a 5,10aoaatruotioa fuad, s2xie t3a mney
         invested     in m~orrsrmn t bosh3 oonstitutos   the   aYnstsuctlon   tund
         ,and not tM &tereLit sad siak&       fW%,   +3Ee h-YSOA I. E~tbe,r,
          220 5. 3. 2. 272 follmi?i~~ ~UCPt8t~0Z.S:"lZttOlC)St,moording
          to all t&3 eutkorit1sa, Lo en eoatetion to the prinoig51 fund
         So8TAlAg it ilnd lJAl0S~ linRUl!.p SepBlerstOdtM..c?bD& beooaes A
          p3rt tiialwor. "

                  2. The ior Zoea cot nakz it the duty Of t&e !?onq-
         trou6r to rmniah the mms        r0r  tbo City Treeauror to 5tilm
         RA itcnieed StRtWRAt    to th6 .m355a0r aailColl00t0r~of T~laa
         of c&.hOtUl .=OUAt_P,but B&@l5 ~ZUV~b,il that the tIY!55UlYJrS&&l
               G5th Z&3&3 &A itQniZ6d '8tawAt
         tlX&iel'                                  t0 thWtrSSOSBoF %a% %I-
         leator of Tsrcn of Calhoun Couaty, dimloB         ths status or
         aurrent or past rtuo rsquiruaents of pri;~eiytrr
                                                       9 , intarest snd
         TZB~~TW oa bondo outstanding uader autborirltyoi the dot. The
         treasurer sizply  mkos EIU affidavit    or the s~~ulrstlen*Svakovo
    ->   -38AtiOilt3d end fumieheis   W?W t0 thS COtlXlv   1'88eSSfX   atrd sol-
         lOUtOT.
nith'applicabl,s law8 is herebr gxpalbfted and tb6 violation of
t!zlsrnrotlm shall eonstltute a r&m~~llcation   of ,ybllo SWZWJ
an% the g0erson or 2orsona so 0frena~   shall be pualahsd as
FrOVlded for ln Art. 86 of the i'enel Code of the 3tsfe o? Texa8."

         6. Tee County Tax Colladt~r shoul% have Norma approve%
by the C~xptroller.    xt my be tbt he oan use tho sama forma
en ha6 boa ualng in asUng reportn under the law ~rlor to tLr
aznendaent, a?nce the only difrerence under tee ameadaeat ia
the requiremnt   thst ho shall .s&ow the full %ls~ositiOn of all
taxes ao-lleated -that   is, Serill have to show how mob he
roaitted to the City of Port Iavaae and horr much t0 the County
Treasurer. zerotorore, ha ha8 beea required to show only how
mob be had re~ltted to the City of Tort Lavaoa, a& anU6the
anedmat, eo will bnve to show tee amount     reaittad to the
33untJ TreMurer.

        '=hs lsw also requires the City Treasurer an% the County
2oasurer to issue reaeipts f.Zl duplloate, on8 to the CGUZlty
;:ssosa~r cad collsotor an% thb other to be rormrde%  to the
u'onptroll8r.

        Trusting    that we have natlnfaatorllyanswered          yoonr
quoations, we 5ro
                                         very    truly    ywrs

                                    dwlwwm      cmEi?AL    OY Tzxas